           Case 1:21-mc-00176-AT Document 9 Filed 04/21/21 Page 1 of 4


                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
IN RE APPLICATION OF Sakab Saudi Holding                         DOC #: _________________
Company, Alpha Star Aviation Services                            DATE FILED: 4/21/2021
Company, Enma Al Ared Real Estate Investment
and Development Company, Kafa’at Business
Solutions Company, Security Control Company,
Armour Security Industrial Manufacturing
Company, Saudi Technology & Security
Comprehensive Control Company, Technology
Control Company, New Dawn Contracting
Company, and Sky Prime Investment Company,
                                                                   21 Misc. 176 (AT)
For an Order Pursuant to 28 U.S.C. § 1782 for
the Issuance of Subpoenas to Citibank NA,                               ORDER
HSBC Bank USA NA, Cadwalader, Wickersham
& Taft LLP, and Jonathan Wainwright, Esq.
ANALISA TORRES, District Judge:

       On February 11, 2021, Applicants, Sakab Saudi Holding Company, Alpha Star Aviation

Services Company, Enma Al Ared Real Estate Investment and Development Company, Kafa’at

Business Solutions Company, Security Control Company, Armour Security Industrial

Manufacturing Company, Saudi Technology & Security Comprehensive Control Company,

Technology Control Company, New Dawn Contracting Company, and Sky Prime Investment

Company, submitted an ex parte petition for an order pursuant to 28 U.S.C. § 1782 to obtain

discovery for use in a civil proceeding already filed in the Superior Court of Justice, Ontario,

Canada (the “Petition”). ECF Nos. 1–1-1. Applicants seek permission to serve subpoenas on:

Citibank NA; HSBC Bank USA NA; Cadwalader, Wickersham & Taft LLP; and Jonathan

Wainwright, Esq. (together, the “Respondents”). Id. Applicants also seek permission to proceed

ex parte. ECF No. 5 at 1 & 1 n.1. For the following reasons, the Petition is GRANTED.
           Case 1:21-mc-00176-AT Document 9 Filed 04/21/21 Page 2 of 4




                                          DISCUSSION

   I.      Legal Standard

        “A district court has authority to grant a § 1782 application where: (1) the person from

whom discovery is sought resides (or is found) in the district of the district court to which the

application is made, (2) the discovery is for use in a foreign proceeding before a foreign or

international tribunal, and (3) the application is made by a foreign or international tribunal or any

interested person.” Mees v. Buiter, 793 F.3d 291, 297 (2d Cir. 2015) (internal quotations and

alterations omitted). Courts routinely grant such petitions ex parte. Gushlak v. Gushlak, 486

Fed. App’x 215, 217 (2d Cir. 2012) (“[I]t is neither uncommon nor improper for district courts to

grant applications made pursuant to § 1782 ex parte.”).

        In determining whether to grant a § 1782(a) petition, the Court may also consider “(1)

whether the person from whom discovery is sought is a participant in the foreign proceeding, in

which case the need for § 1782(a) aid generally is not as apparent; (2) the nature of the foreign

tribunal, the character of the proceedings underway abroad, and the receptivity of the foreign . . .

court or agency abroad to U.S. federal-court judicial assistance; (3) whether the § 1782(a)

request conceals an attempt to circumvent foreign proof-gathering restrictions; and (4) whether

the request is unduly intrusive or burdensome.” In re Catalyst Managerial Servs., DMCC, 680

F. App’x 37, 38–39 (2d Cir. 2017) (quoting Intel Corp. v. Advanced Micro Devices, Inc., 542

U.S. 241, 264–65 (2004)) (internal quotation marks omitted).




                                                  2
            Case 1:21-mc-00176-AT Document 9 Filed 04/21/21 Page 3 of 4




   II.      Analysis

            A. Ex Parte Proceeding

         Courts routinely grant similar petitions ex parte. Accordingly, Applicant’s request to

proceed without serving the Petition on Respondents is GRANTED. Gushlak, 486 Fed. App’x at

217.

            B. The Petition

         Applicants have met all three statutory requirements. First, Applicants aver that all

Respondents reside in this district. Schiff Decl. ¶¶ 18–21, ECF No. 4. Second, Applicants have

established that they intend to use the discovery in an ongoing Canadian proceeding. Id. ¶¶ 11–

13. Under the plain text of § 1782, a foreign proceeding includes “a proceeding in a foreign or

international tribunal.” 28 U.S.C. § 1782(a); Mees, 793 F.3d at 299 (“[A]pplicant may seek

discovery of any materials that can be made use of in the foreign proceeding to increase [its]

chances of success.”). Third, Applicants are parties to the foreign proceeding. Schiff Decl. ¶ 11.

         Each of the discretionary factors also weigh in favor of granting the subpoena. First,

Respondents are not participants in the Canadian proceeding. Id. ¶ 11. Second, the Canadian

court issued an order requesting

         judicial assistance of the appropriate courts of . . . the United States to give effect
         to this order . . . by taking whatever steps may be necessary and permissible in that
         jurisdiction to require the entities and individuals set out in this [o]rder and
         associated [s]chedules to disclose and produce to the Plaintiffs . . . the documents
         the Plaintiffs is [sic] entitled to examine pursuant to this [o]rder.

Id. ¶ 12. Third, there is no evidence that Applicants are attempting to circumvent any proof-

gathering restrictions imposed by Canadian law or otherwise seeking the discovery in bad faith.




                                                   3
          Case 1:21-mc-00176-AT Document 9 Filed 04/21/21 Page 4 of 4




Finally, the subpoenas Applicants propose are not unduly intrusive or burdensome. See ECF

Nos. 8-1–8-4. Accordingly, the Petition is GRANTED.

                                       CONCLUSION

       For the reasons stated above, the Petition is GRANTED.

       The Clerk of Court is directed to terminate the motion at ECF No. 1 and to close the case.

       SO ORDERED.

Dated: April 21, 2021
       New York, New York




                                               4
